FILED
                            NOT FOR PUBLICATION                             AUG 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILLARD MICHAEL CHRISTINE;                       No. 10-72997
PATRICIA ETHEL BORGIA,
                                                 Tax Ct. No. 15410-08
               Petitioners - Appellants,

  v.                                             MEMORANDUM *

COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Willard Michael Christine and Patricia Ethel Borgia appeal pro se from the

Tax Court’s decision, following a bench trial, upholding the Commissioner of

Internal Revenue’s (“CIR”) determination of a deficiency for tax year 2005. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 26 U.S.C. § 7482(a). We review for clear error the Tax

Court’s determination that a taxpayer has not met his burden to substantiate a

deduction. Sparkman v. Comm’r, 509 F.3d 1149, 1159 (9th Cir. 2007). We

affirm.

      The Tax Court did not clearly err in determining that petitioners failed to

produce sufficient evidence to demonstrate their entitlement to claimed deductions,

including those for expenses relating to travel, entertainment, a laptop computer,

dry cleaning, and a home office. See id. (taxpayer bears burden of showing right to

claimed deduction); see also 26 U.S.C. § 162(a) (permitting deduction of certain

“ordinary and necessary” business expenses); id. at §§ 274(d), 280F(d)(4)(A)(iv)

(setting forth substantiation requirements for claimed deductions for travel,

entertainment, and computer expenses); id. at § 280A(c)(1) (setting forth limited

business use exceptions to general prohibition on deductions with respect to

taxpayer’s residence).

      Petitioners’ contentions concerning the allegedly unfair process they

received before the CIR and the Tax Court are unpersuasive.

      AFFIRMED.




                                          2                                      10-72997